DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on July 26, 2022 is acknowledged. Claim 1, 2, 9, 11-12, 16-17, 21, 27, 30, 32, 41, 47, 61, 64, 66, 75, 78, and 81 are pending in this application.  Claims 1, 21, and 81 have been amended. Claims 3-8, 10, 13-15, 17-20, 22-26, 28-29, 31, 33-40, 42-46, 48-60, 62-63, 65, 67-74, 76-77, and 79-80 have been cancelled. 
 
Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112



The rejection of claim 81 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the term “substantially” in claim 81 is a relative term which renders the claim indefinite has been withdrawn in view of Applicant’s amendment to claim 81 to delete the term “substantially” in the claim.  
Claim Rejections - 35 USC § 102/103
The rejection of claims 1-2, 9, 11, 27, 30, 32, 41, 47, 61, 66, 75, 78, and 81 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcase bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021) has been withdrawn in view of Applicant’s amendment to claim to recite a particle size of the composition. 

New and Maintained Objections/Rejections
Claim Objections
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Fitchett (US 2002/0028197), which is discussed below. Fitchett does not disclose a composition free of peroxidase. As noted below, Fitchett contains peroxidase. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 9, 11, 21, 27, 30, 32, 41, 47, 61, 66, 75, and 78  are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcane bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021). 
Fitchett discloses a hemicellulose-based gel and viscous media, which avoid the need of hydrogen peroxide (abstract). 
Example 1 discloses 1.0 g of a maize-derived hemicellulosic powder was mixed with 0.5 g of glucose and 20 mg each of peroxidase and glucose oxidase (Sigma). The composition gelled a: 2% in water within 5 min on shaking in air.
Fitchett discloses a starting material has a  particle size of 100 microns (paragraph 0049).  
While the final product of Fitchett is a gel, the composition prior to the gelation is a powder. 
Regarding claims 2 and 9, hemicellulose is a super absorbent polymer, which have an absorption capacity of 500-1500 g/g.  The SAP swelling is measured in aqueous solutions and retains the water in its structure, as evidenced by Riswati. 
Regarding claim 11, maize derived hemicellulosic powder is a superabsorbent polymer. 
Regarding claim 21, as noted above, the starting material has a particle size of 100 microns. 
Regarding claim 27, as noted above, the oxidase is glucose oxidase (Example 1), which is an oxidoreductase enzyme. 
Regarding claims 30 and 47, as noted above, the oxidase substrate is glucose (Example 1, claim 2). Applicant has additionally identified sugars are freeze drying protective agents. 
Regarding claim 32, it is noted that the substrate is disclosed as glucose, which has a solubility of greater than 100g/100g in water at 20° C at 1 atm. 
Regarding claim 41, zinc oxide is not disclosed in the teachings of Fitchett. 
Regarding claims 61,  75, and 78, the gel is used in therapy, surgery, prophylaxis, or diagnosis of skin or membranes (wound dressings) (paragraph 0070) and are used to sterilizing, antibacterial, bacteriostatic, and/or cleaning effects which helps to promote healing (paragraph 0071).  
Regarding claim 66, Example 1 discloses the preparation of the gel. 
Fitchett discloses the rejected claims, in so far as it strongly implied, the composition is sterile as it is used in instances that require sterility such as surgery and burn care providing a sterilizing, antibacterial, and bacteriostatic effect or in the alternative, in so far as if being sterile is not inherent in the art, it would have been obvious to sterilize the composition for the same reasons.  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have adjusted and optimized the particle size from the disclosed 100 microns in order to optimize the water absorbing capability of the polymeric particles.  

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcane bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021) as applied to claims 1-2, 9, 11, 21, 27, 30, 32, 41, 47, 61, 66, 75, and 78   above, and further in view of Doulgheridis (US 2,997,397). 
The teachings of Fitchett are discussed above. 
Fitchett does not disclose the gel is kept in containing comprising one or a plurality of apertures for permitting dispensing of the composition, the one or more plurality of apertures being sealed or covered prior to use.  
Doulgheridis discloses a method of preserving foods and other materials under sterile conditions to produce sterile products (column 1, lines 11-15). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have placed the gel in a sterile containing in order to maintain sterility of the dressings contained therein. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitchett (US 2002/0028197), as evidenced by Riswati et al. (Sugarcane bagasse for environmentally super absorbent polymer: synthesis methods and potential applications in oil industry, 2nd International Conference Earth Science and Energy 819 (2021) as applied to claims 1-2, 9, 11, 21, 27, 30, 32, 41, 47, 61, 66, 75, and 78   above, and further in view of Kawaguchi et al. (US 2019/0167482). 
The teachings of Fitchett are discussed above. 
Fitchett does not disclose the superabsorbent particles recited in claims 12 and 16.
Kawaguchi discloses an absorbent sheet that can be sufficiently absorb exudates exuding from the area of a lesion and can exhibit a powerful deodorizing effect for illness associated odors. 
Regarding claims 12 and 16, the absorbent fibers are obtained by fibrillation of an absorbent polymer (SAP) that absorbs water and swells. The absorbent polymer (SAP) includes starch-type, cellulosic, synthetic resin-type polymers, etc., such as starch-acrylic acid (salt) graft copolymer, isobutylene-maleic acid copolymer, saponified starch-ethyl acrylate graft copolymer, saponified starch-methyl methacrylate graft copolymer, saponified starch-acrylonitrile copolymer, saponified starch-acrylamide graft copolymer, acrylic acid (salt) polymer, acrylic acid-crosslinked polyethylene oxide, crosslinked sodium carboxymethyl cellulose, crosslinked polyvinyl alcohol-maleic anhydride copolymer, amino acid-crosslinked biodegradable polyaspartic acid, culture product from Alcaligenes latus, etc. Above all, acrylic acid (salt) polymer is preferably used, and in particular, sodium polyacrylate-type resin is preferably used. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used one of the superabsorbent polymers disclosed by Kawaguchi in the composition of Fitchett since they are disclosed as functional equivalents and can be substituted for each other with the expectation that the device will operate in the same capacity.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615